Citation Nr: 0942562	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-38 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with service provided 
at Seven Rivers Regional Medical Center on December 17, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from June 1968 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of a Department of 
Veterans Affairs Medical Center in Gainesville, Florida that 
denied entitlement to payment of unauthorized medical 
expenses incurred at Seven Rivers Regional Medical Center on 
December 17, 2004.

The Veteran contends that his visit to the Seven Rivers 
Regional Medical Center in December 2004 was an emergency.  
He stated that he had been previously diagnosed at the VA 
medical center as having an aortic aneurysm.  The Veteran 
noted that it was well known that back pain is a symptom of a 
heart condition, as well as a ruptured aneurysm.  He has 
argue that, when he sought treatment on December 17, 2004, 
the pain was very severe in his neck, in his back, and down 
his arm.  The Veteran contends that it was reasonable to 
believe that he needed emergent care because of the severe 
nature of the pain and the possibility that the pain was due 
to a heart attack or aneurysm rupture.  The Veteran noted 
that, while his problem turned out not to be a heart attack 
or an aneurysm rupture, he felt that the symptoms strongly 
suggested an emergency, and he acted accordingly.  

Records from the Veteran's visit to the Seven Rivers Regional 
Medical Center's emergency room on December 17, 2004, contain 
an x-ray which found degenerative disc disease of the lower 
cervical spine.  The examining clinician noted that the 
Veteran presented complaining of dull middle back pain and 
occasional right arm pain aggravated by movements.  The 
Veteran noted that the symptoms had been present for two 
weeks, and had been consistent for the previous week.  The 
examiner noted that the Veteran was able to ambulate 
independently, and could perform all activities of daily 
living without assistance.  The Veteran rated the pain as a 
two on a one-to-ten scale with ten as the worst pain ever.  
The pain was described as dull.

In this case, the combined health record (CHR) contains no VA 
medical records.  The Veteran has stated that he was 
diagnosed with an aortic aneurysm at the VA medical center, 
and when he went to the private emergency room facility in 
December 2004, it was in part because he feared a ruptured 
aneurysm.  As such, the Board finds that in order to properly 
consider the claim for medical reimbursement, all VA and 
private medical records pertaining to the Veteran's physical 
disabilities must be obtained.  In particular, all records 
related to treatment for an aneurysm, (which the Veteran 
stated he was diagnosed with at the VA medical center) should 
be obtained.

Additionally, the Board notes that the salient questions here 
are whether a VA or other Federal facility or provider was 
feasibly available and an attempt to use them beforehand 
would have been considered reasonable by a prudent lay 
person; and whether the medical services provided to the 
Veteran on December 17, 2004, were rendered in a medical 
emergency.  In this regard, the Board notes that the Court 
has held that a "medical emergency" is a medical question 
best answered by a physician.  See Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995). 

Therefore, the Board finds that a remand is warranted for a 
medical opinion as to whether the care provided to the 
Veteran at the private emergency medical facility (Seven 
Rivers Regional Medical Center) was rendered in a medical 
emergency.  All VA and private medical records should be 
associated with the CHR prior to a determination by a medical 
professional on this issue.  The CHR should be reviewed by a 
clinician, and a medical opinion should be rendered as to 
whether the Veteran's December 17, 2004 treatment at the 
private medical facility was rendered in a medical emergency 
of such nature that a prudent lay person would have 
reasonably expected that delay would have been hazardous to 
life or health.  (This standard would be met if there was an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.)  See 38 C.F.R. § 17.1002(b) (2009).  The Veteran's 
subjective assessment as articulated in his appeal should be 
considered.

Accordingly, the appellant's case is REMANDED to the VA 
Medical Center in Gainesville, Florida for the following 
actions:

1.  The medical administration services 
(MAS) of the North Florida/South Georgia 
Veterans Health System should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  Specifically, the MAS should 
obtain records from all VA facilities 
where the Veteran may have been seen for 
an aortic aneurysm.  The Veteran's 
assistance in identifying treatment 
facilities should be sought.  (Obtain 
Authorization and Consent to Release 
information forms from the Veteran as 
necessary to obtain the identified 
records).

2.  After associating all VA and private 
medical records with the Veteran's CHR, 
the MAS should obtain a medical opinion 
from a qualified medical professional, as 
to whether the Veteran's medical 
treatment on December 17, 2004, was 
rendered in a medical emergency of such a 
nature that delay would have been 
hazardous to life or health.  The 
clinician should consider all pertinent 
VA treatment records, as well as the 
Veteran's subjectively articulated 
symptoms on the day of treatment, and 
provide a thorough rationale for his/her 
opinion.

3.  The MAS should include in the file 
information regarding the availability of 
a VA treatment facility on December 17, 
2004, including the proximity to the 
Veteran's home and relative to the Seven 
Rivers Regional Medical Center.  
Information should also be obtained about 
the Veteran's enrollment in the VA health 
care system, including information 
regarding the last time he received VA 
medical services.  The Veteran should 
also be asked to provide information 
about any healthcare insurance or 
coverage he may have.  

4.  The MAS should thereafter consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

